As filed with Securities and Exchange Commission on October 29, 2010 Registration No. 2-66073 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1a REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x POST-EFFECTIVE AMENDMENT NO. 37x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 37x NRM INVESTMENT COMPANY (Exact Name of Registrant as Specified in Charter) 280 Abrahams Lane Villanova, PA 19085 (Address of Principal Executive Offices) John H. McCoy, President, NRM Investment Company 280 Abrahams Lane Villanova, PA 19085 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on [date] pursuant to paragraph (b) x 60 days after filing pursuant to paragraph (a)(1) o on [date] pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on [date] pursuant to paragraph (a) of Rule 485 DECLARATION PURSUANT TO RULE 24f-2 The Registrant has registered an indefinite number or amount of securities under the Securities Act of 1933 pursuant to Section (a) (1) of Rule 24f-2.The Rule 24f-2 Notice for the Registrant's fiscal year ending August 31, 2009 was filed on October 30, 2009 and the notice for the current fiscal year ending August 31, 2010 will be filed no later than October 30, 2010. NRM INVESTMENT COMPANY 280 Abrahams Lane Villanova, PA 19085 NRM Investment Company (the “Company”) is a no-load, open-end, diversified investment company. Its primary objective is to maximize and distribute income on a current basis. Its secondary objective is growth of capital. The Company’s strategy in reaching its objectives is to invest in a wide variety of securities in furtherance of realizing distributable income, without being limited in investment choice except as provided in the Investment Company Act, the Internal Revenue Code or other controlling legislation, rule or decision. In making investment choices the Board and adviser will also attempt to achieve the secondary objective of capital growth. The Company traditionally has invested more than one-half of its portfolio, in municipal bonds issued or guaranteed by state and local governments. For the immediate future it will continue with that strategy to realize and distribute income free from federal income tax. It will invest the balance of the fund in cash, cash equivalents producing interest, equities and other income-producing investments that the advisor considers advantageous and consistent with the Company’s objective and strategies without respect to market capitalization or quality ranking. The board and investment adviser, at any time and without additional shareholder approval may invest in securities other than municipals for amounts in excess of one half of the portfolio to achieve the primary goal of maximizing income, with the consequence that all income distributions will be taxable, including the income the Company obtains from municipal bonds. This Prospectus sets forth concisely the information about the Company that a prospective investor ought to know before investing.Investors should read this Prospectus and retain it for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations not contained in this Prospectus in connection with the offering made by this Prospectus and, if given or made, such information or representations must not be relied upon as having been authorized by the Company.This Prospectus does not constitute an offering by the Company in any jurisdiction in which such offering may not lawfully be made. October 29, 2010 \ TABLE OF CONTENTS SUMMARY OF OBJECTIVES, STRATEGIES AND RISKS 1 (1) Primary Objectives 1 (2) Secondary Objectives 1 (3) Investment Strategies 2 DESCRIPTION OF SECURITIES 3 (1) Municipal Bonds - Currently Available Securities 3 (2) Municipal Bonds - When Issued Securities 4 (3) Other Tax Free Investments Excluded 4 (4) Preferred Shares 4 (5) Common Shares 5 (6) Derivatives 5 (7) Other Investments 5 RISKS OF INVESTING IN THE FUND 6 PERFORMANCE/RISK INFORMATION 9 Bar Chart and Table 9 Bar Chart 9 Annual Total Return - 10 Years 10 FEES AND EXPENSES OF THE COMPANY 10 Shareholder fees 11 Annual Fund Operating Expenses 11 Portfolio Turnover 12 MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE 12 MANAGEMENT OF THE COMPANY 14 Directors 14 Investment Advisor 14 Portfolio Managers 16 PENDING LEGAL PROCEEDINGS 16 CAPITAL STOCK 16 SHAREHOLDER INFORMATION 17 Pricing of Shares 17 Purchase of Shares 17 Redemption of Fund Shares 18 In General 18 Frequent Purchases and Redemptions 19 Dividends 19 Taxes 19 FINANCIAL HIGHLIGHTS 22 APPLICATION FORM: NRM INVESTMENT COMPANY 24 Terms and Conditions 25 [PROSPECTUS OUTSIDE BACK COVER] 26 (ii) SUMMARY OF OBJECTIVES, STRATEGIES AND RISKS (1) Primary Objectives The Company’s primary objective is to preserve capital (adjusted for inflation) and to maximize and distribute income available for use by its shareholders. To achieve this objective, it will for the foreseeable future invest in a portfolio producing income which is free from federal income tax, or taxed at relatively low rates under current Internal Revenue Code provisions. Immediately it will invest at least half of its assets in state and municipal bonds, the income from which is exempt from federal income tax to the Company, in small amounts of cash or equivalents for temporary holding, and the rest in equities which will include common stock of domestic or foreign companies, a real estate investment trust, and mutual funds holding stock and mutual funds and trusts holding commodities or commodity derivatives.At the close of the Company’s fiscal year (August 31, 2010) 59% of the Company’s assets remained invested in state and municipal bonds, 17% in equities, 7% in cash,1 and 17% in all other investments. However, the Company in conjunction with its adviser has concluded that to achieve its principal objective of achieving the greatest total, after tax return from investments, it may without additional shareholder approval purchase any kind of security or commodity that will achieve this objective. It may therefore invest in securities, including, without limitation, stocks of corporations of small, mid and large capitalizations across all sectors and from non-rated or below investment quality grade to highly rated; parallel investments in non-corporate entities; bonds issued by foreign, federal, state or local governments; derivatives including futures, indexes, options, warrants, and swap contacts; securities of other investment companies, real estate investment trusts, commodities of any kind; and convertible bonds and preferred stock. 2 (2) Secondary Objectives The Fund's secondary objective is to grow capital. In selecting the investments the directors and adviser plan to invest the majority of the portfolio in instruments the Company will hold directly or through one or more investment companies or trusts and which in the view of the Company’s investment adviser are undervalued. However this objective is not emphasized over income production and, should the opportunity be present, the Company will invest in a wide variety of more speculative securities to achieve its primary objective including (without limitation), commodities and mutual funds holding commodities, derivatives based upon recognized financial indexes deemed suitable to the Company and its adviser and other financial instruments deemed appropriate from time to time. (3) Investment Strategies To accomplish the foregoing objectives, the Company has employed an investment advisory firm that acts through an Investment Selection Committee (“Committee”) to be aware of and analyze worldwide market conditions that affect the Company’s income production and capital growth objectives. The Committee members consider economic, political and social events in the United States and abroad including such factors as current interest rate yields, stock market valuation levels, and diversification. They will also consider valuations and events peculiar to target companies issuing those securities, the risks entailed, and their growth potential to achieve a total return. The Committee’s fixed income portfolio manager attends the Company’s regular meetings and advises its directors. While pursuing the Company’s primary and secondary goals, the Committee, in an effort to safeguard the Company’s bond portfolio, will be aware of and analyze the state and municipal bond market and will initially recommend bonds with stated maturities from purchase in the intermediate range of three to ten years, with competitive rates, with little risk of principal and rated "A" or better by Standard & Poor or Moody's rating service. For example, at the close of the Company’s fiscal 2010 year the average effective duration was 3.84 years. Future payment of timely interest and principal payments is highly dependent upon the issuer’s ability to generate sufficient cash especially in economic scenarios adverse to the issuer’s particular circumstances. The Investment Selection Committee of the Company’s adviser (“Committee”) will invest its equity portfolio in stocks and mutual funds or trusts that it considers undervalued regardless of ratings to achieve income and growth. At the close of the Company’s 2010 fiscal year the Company had invested 16.7% of its portfolio in mutual funds holding precious metals or derivatives thereof.The Committee may also invest in real estate investment trusts based upon an individual evaluation by the Committee members and the board of directors acting as an investment committee of the whole. At the close of the fiscal year it held 1.02% of the portfolio in such a trust. 1 Approximately 5% of the cash was set aside to redeem shares from the estate of a deceased shareholder. That redemption, for 200,000 shares from the Gilbert Estate, occurred on September 15, 2010. 3 However investors must be aware that only the Committee’s initial recommendations will follow the Company’s past practices of investing more than half of its portfolio in municipals with minimum risk. Its long-term objectives and strategy are to focus on preservation of capital (adjudged for inflation), income and growth. Accordingly the Company, following the Committee’s advice or the Committee acting with blanket authority from the Company’s board of directors may at any time on its own initiative change from the initial or like investments to more speculative ones to achieve the primary object of income realization and secondary object of growth. For both taxable and non-taxable investments, the adviser takes into account information contained in publications and advice from outside sources such as brokerage firms to make its recommendations. DESCRIPTION OF SECURITIES Current Investments (1) Municipal Bonds - Currently Available Securities The Company currently invests in debt obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies, instrumentalities or authorities, the interest from which, in the opinion of counsel to the issuer, is exempt from federal income tax.Generally, municipals with longer maturities tend to produce higher yields and are subject to greater market fluctuations as a result of changes in interest rates than are municipals with shorter maturities and lower yields. The two principal classifications of municipal bonds are “general obligation" and "revenue" or "special obligation" bonds.General obligation bonds are secured by the issuer's pledge of its faith, credit and taxing power for the payment of principal and interest.Revenue or special obligation bonds are payable only from the revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a special excise tax or other specific revenue source such as from the user of the facility being financed.Qualified private activity bonds are in most cases revenue bonds and do not generally constitute the pledge of the credit or taxing power of the municipal issuer of such bonds; instead they are dependent for the payment of principal and interest on the credit standing of the private corporate user of the facility. The portfolio may also include "moral obligation" bonds, which are normally issued by special purpose public authorities. If an issuer of moral obligation bonds is unable to meet its obligations, the repayment of such bonds becomes a moral commitment but not a legal obligation of the state or municipality in question. 4 (2) Municipal Bonds - When Issued Securities The Company may purchase Municipal Bonds on a “when-issued” or delayed delivery basis for delivery at a future specified date at a stated price and yield.The Company would generally not pay for such securities or start earning interest on them until they are received.The Company records when-issued securities as an asset on the date of the purchase commitment.Thereafter the securities are subject to changes in value based upon changes in the general level of interest rates.To the extent that the Company remains substantially fully invested at the same time that it has purchased"when-issued" or delayed delivery securities, as it would generally do, there will be greater fluctuations in its net assets than if the Company set aside cash to satisfy its purchase commitment. If the Company sells a "when-issued" or delayed delivery security before delivery, any gain or loss would not be tax-exempt.When the Company engages in "when-issued" or delayed delivery transactions, it relies on the seller to consummate the trade.Failure of the seller to do so may result in the Company incurring a loss or missing the opportunity to obtain a price considered to be advantageous. (3) Other Tax Free Investments Excluded Because of tax and financial risks inherent in advance refunding bonds, 501(c)(3) bonds, blind pools and so-called gray box and black box issues, the Company does not plan to invest in these instruments. (4) Preferred Shares Preferred stock is an equity security since it represents ownership in a corporation but has features of both equity and debt securities.Like a bond, preferred stock is usually issued as a fixed income security with a fixed dividend.Its price tends to fluctuate with changes in interest rates rather than the issuing company’s business prospects unless, of course, dramatic changes occur in the company’s credit quality.Preferred stock has two advantages over common shares. First, when a company declares dividends, owners of preferred stock receive their dividends before common stockholders.Second, if a corporation goes bankrupt, preferred stockholders have a priority claim over common stockholders on the assets remaining after creditors have been paid. During the Company’s 2010 fiscal year, it owned but then disposed of its portfolio of preferred shares. 5 (5) Common Shares Shares of corporate stock represent ownership of a corporation, which participates in profits by way of dividends after payment of preferred stock obligations, if any. The dividends are generally taxable by the federal government and state governments that impose an income tax. In the event of dissolution, it is the last to share in property of the dissolved corporation. Such shares are issued by corporations of small, mid and large capitalizations, foreign or domestic, across all sectors of industry and from non-rated or below investment quality grade to highly rated. Entities other than corporations but which are represented by shares or share-like substitutes such as a limited liability company or publicly traded trusts are also included in this investment description. Mutual funds designed to hold issues of other corporations are themselves issuers of common shares.To the extent the Company invests in mutual funds there will be a duplication of management fees, which will also tend to lower income from investments and annual returns. (6) Derivatives These are investments that depend for their value on other investments. Without attempting to be all-inclusive, they include such items as futures, indexes, options, warrants, and swap contacts. They may be used to realize income, carrying out the Company’s primary objective, or as a hedging tool to preserve capital and thereby carry out its secondary objective. Currently the Company has no derivatives in its portfolio. However it does have mutual funds in its portfolio that in turn hold some derivatives. (7) Other Investments The Company will consider the purchase of commodities, real estate investment trust certificates, and convertible bonds.At the close of the Company’s 2010 fiscal year, it owned a real estate investment trust certificate constituting 1.02% of the Company’s portfolio; it held mutual funds that in turn held commodities in the form of precious metals constituting 16.7% of the portfolio; it held no convertible bonds. As a temporary investment or to maintain liquidity, the Company may hold a portion of its assets in cash or invest in any one or a combination of the following: investment grade debt securities; money market instruments, maturing in 12 months or less, such as domestic bank certificates of deposit (of domestic banks which are insured by the Federal Deposit Insurance Corporation and have total assets at the time of purchase of $1.5 billion); obligations of, or guaranteed by, the United States Government andits agencies and instrumentalities; tax-exempt commercial paper andmunicipal funds (subject to investment restrictions); andrepurchaseagreements entered into with domestic banks where the underlying securities are any of the foregoing. These investments normally produce lower returns than the municipal bonds, common and preferred shares, and other investments explained under the preceding heading and accordingly will lower the income from investment operations and average annual returns for measuring periods. To the extent the Company invests in money market instruments or municipal funds there will be a duplication of management fees, which will also tend to lower income from investments and annual returns. 6 To achieve its objectives of income and growth, the Company may also invest a portion of its assets in instruments described in the preceding paragraph but which do not have the quality-related restrictions stated therein. A description of the Company’s policies and procedures with respect to the disclosure of the Company’s portfolio securities is available in the Company’s Statement of Additional Information. RISKS OF INVESTING IN THE FUND Generally the risks associated with the Company's investments in tax-free obligations involve the financial conditions of the state or municipal issuers. Changes in economic conditions or the policies of the issuers could have a significant effect upon the value of the securities that the Company owns.Further, market rates of interest have a direct bearing upon the value of the Company's securities regardless of the status of the issuers.The Company depends upon counsel for municipal issuers to opine upon the tax-free status of the investments.A risk inherent in investing in municipal issues is that the Internal Revenue Service may assert that the issue is not tax free, or if initially tax-free may have since lost qualified status. Other risks of investing in the Company's portfolio in any municipal issue include the economic condition of the municipalities that issue the bonds the Company buys. The issuer may fail to make principal payments or payments on time or its issue may lose its tax status. Interest rates change constantly and most often affect the value of the bonds. Normally if rates increase, the value of the portfolio decreases. 7 The risks of investing in preferred shares include all of the risks discussed below regarding common shares. In addition, the market value of preferred stocks, like bonds, may increase or decrease in value based upon the underlying changes in the interest rate environment and are subject to credit quality risk.A reduction in the stock’s credit quality rating by a major rating agency would likely result in some price deterioration. The Company does not currently invest in preferred shares. The risks of investing in common shares reflect domestic or worldwide economic, political or social events, adverse general market conditions that change frequently and cannot be predicted with accuracy, adverse industry or sector conditions, and adverse factors relating to the particular stock issuer in question such as loss of financial strength, loss of competitive advantages in the marketplace, and accompanying downgrades by rating agencies. The risk is generally, but certainly not always, greater when investing in small or mid-sized corporations, which are more vulnerable to adverse conditions and the risk is still greater when the portfolio holding the shares is non-diversified. If the shares are in foreign corporations, the risk is still greater because of responses to changes in currency exchange rates, unfavorable political and legal developments, unreliable or untimely information, and economic and financial instability. The risks of investing in other securities are: (1) There are special risks in investing in derivatives. Because of the numerous factors going into the price it is difficult for the most experienced trader to predict price movements, which are often volatile. A significant additional risk with purchasing and maintaining a derivative is the frequent use of leverage whereby losses can be magnified. Certain credit risks must likewise be considered. For derivatives involving futures transactions in established markets, the investor assumes the risk of default by an exchange clearinghouse; for privately negotiated two or multiple party transactions, the investor is exposed to default by the counterparty or counterparties. (2) Commodities and funds holding commodities are ordinarily speculative investments involving the purchase or sale of a staple for future delivery. The risks are similar to those of a derivative in that many contracts are leveraged and numerous and difficult to predict factors account for the contract price at any given time. 8 (3) Real estate trusts are likewise leveraged and own interests in assets, which are relatively illiquid. In adverse economic conditions vacancy rates frequently increase lowering the income of the trust and the value of its underlying assets; if trust interests are redeemed under such conditions, the trust may have to sell its properties in a depressed market to acquire cash to meet its redemption obligations. Other factors that may affect the value of real estate trusts include interest rate changes, competition for tenants, real estate taxes, environmental laws and zoning laws. (4) Convertible bonds fluctuate in value and generally reflect changes in interest rates and frequently respond to other market movements. Some such bonds are rated as high yield and are accordingly speculative and more sensitive to credit and interest rate changes.In times of economic uncertainty the value of such bonds may deteriorate rapidly. Moreover, the market for such bonds is less liquid than for higher rated securities making it difficult to achieve fair market value even in ordinary trading cycles. In general, the investments the Company makes will be subject to all of the market risks generally associated with conditions within the municipal issuer, within the issuer's industry or sector, or within the economy as a whole. Although the Company will purchase only such investments, as the adviser believes to be undervalued, there is no certainty that this objective will be met. The Company’s shares are sold and redeemed through a bank, First National Trust Company, situate in Johnstown Pennsylvania. An investment in the Company’s shares is not a deposit of the bank and is not insured or guaranteed by the Federal Deposit Insurance or any other government agency. An additional risk peculiar to this Company is remaining liability it may have for activities it conducted before it became an investment company in 1979. They arose and were related to the Company's activities when it was an operating steel processing plant. In the past, the Company settled matters brought in the District Court for the Eastern of Pennsylvania and elsewhere, involving such environmental issues. The United States Environmental Protection Agency has made inquiry about still another matter in the form of a special notice letter asking the Company to participate in a cleanup; the Company believes that its responsibility as argued by EPA is doubtful and declined to participate. However, until more is known, for the indefinite future the matter should be regarded as material and significant. Although the Company will defend vigorously any action that might be brought, the EPA (or a parallel state agency) may reassert that the Company is liable and prevail in formal action for reimbursement, supported by existing evidence or evidence that may be discovered in the future. 9 Based upon the foregoing or based upon other factors affecting the market generally or the Fund in particular, there is a risk of losing money by investing in the Fund. PERFORMANCE/RISK INFORMATION Bar Chart and Table The bar chart and table shown below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compared with those of broad-based securities market indexes.How the Fund has performed in the past (both before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Annual Total Returns For the nine month period ending 9/30/10, the Company had a total return of 7.26%. During the 10 year period shown in the bar chart, the highest quarterly return was 17.36% (quarter ended 6/30/09) and the lowest quarterly return was -14.87% (quarter ended 9/30/08). 10 Average Annual Total returns for Periods Ended December 31, 2009 1 year 5 years 10 years Return Before Taxes % -1.21 % % Return After Taxes on Distributions % -1.79 % % Return After Taxes on Distributions and redemption of Fund Shares % -16.86
